UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7566


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD LEVI AVENT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:99-cr-00011-RAJ-1)


Submitted:   February 5, 2016             Decided:   February 25, 2016


Before KEENAN and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald Levi Avent, Appellant Pro Se.       Dana James Boente,
Acting United States Attorney, Kevin Michael Comstock, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Reginald      Levi    Avent   appeals     the    district     court’s    order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction pursuant to U.S. Sentencing Guidelines Manual, App. C.

Amend. 782 (2015).          We have reviewed the record and find no

reversible      error    because   Amendment    782    is   not    applicable      to

sentences, such as Avent’s sentence, derived from the career

offender provisions in the Sentencing Guidelines.                    Accordingly,

we affirm for the reasons stated by the district court.                       United

States   v.   Avent,      No.   2:99-cr-00011-RAJ-1        (E.D.    Va.    Feb.   27,

2015).     We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented     in    the    materials

before   this    court    and   argument    would    not    aid    the    decisional

process.

                                                                            AFFIRMED




                                        2